U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 April 22, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100F Street, N.E. Washington, D.C. 20549 Re: TRUST FOR PROFESSIONAL MANAGERS (the “Trust”) File Nos.: 333-62298, 811-10401 Dear Sir or Madam: Pursuant to Section 14(a) of the Securities Exchange Act of 1934, transmitted herewith by the Trust on behalf of its series, the Cookson Peirce Core Equity Fund (the “Fund”) is a Preliminary Proxy Statement on Schedule 14A.The purpose of the proxy statement is the approval of a new investment advisory agreement for the Fund. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo For U.S. Bancorp Fund Services, LLC Enclosures
